Opinion by
Mr. Chief Justice McBride.
1. This court has no original jurisdiction to grant suit money or maintenance pending the, hearing of a case upon appeal. This-is settled by the case of O’Brien v. O’Brien, 36 Or. 92 (57 Pac. 374, 58 Pac. 892). No appeal was taken by defendant from the refusal of the court to grant further suit money and maintenance, and the question, therefore, is one in which we are either required to exercise original jurisdiction or it is not here at all. While Article VII, Section 2 *513of the Constitution, as amended November 8, 1910 (see Laws 1911, p. 7), has given this court.original jurisdiction in mandamus, quo warranto, and habeas corpus proceedings, the same section provides that in all other respects its jurisdiction shall remain unchanged until otherwise provided by law. This leaves the law in the same condition as it was when O’Brien v. O’Brien, supra, was decided, and that case is controlling.
2. Section 512, L. O. L., provides, in substance, that the Circuit Court may, at any time after a suit for divorce or to declare a marriage void is instituted, and before a decree therein, make an order for suit money or maintenance. The Circuit Court was without jurisdiction to make such order after its final decree had been entered. This may be a harsh rule in some instances, but we are without authority to mitigate its hardship until the statute shall have been amended.
The motion is overruled.
Mr. Justice Bean, Mr. Justice Eakin and Mr. Justice McNary concur.